Capozzoli, J. (dissenting).
The threshold question which must be answered, in deciding the damages to be awarded herein, is when did the breach of the carriage contract take place? It is as of that time that the damages should be fixed. The proper measure of damages is the market value of the cloves at destination on the date when they should have arrived. Whether the cloves were lost before the ship arrived, or thereafter, is immaterial. The fact is that, in the absence of a strike, the truth would have been known and, if there was failure to deliver the cloves to the consignee, then the carrier would have been responsible in damages for the value thereof, as of that time.
Accordingly, damages should be fixed at $19,980.
Markevich, J. P., Nunez and Steuer, JJ., concur with Murphy, J.; Capozzoli, J., dissents in an opinion.
Upon a submission of a controversy, it is directed that judgment be entered for plaintiff in the sum of $41,070, with interest. Plaintiff shall recover of defendants $50 costs and disbursements of this submission of a controversy.
Settle order on notice.